744 N.W.2d 142 (2008)
FAARGSOB L.L.C., Auto Sports Unlimited, Inc., Suzanne Lee Bosgraaf, as Trustee of the Suzanne Lee Bosgraaf Trust, and Suzanne Lee Bosgraaf Trust, Plaintiffs-Appellants,
v.
HTSTS, L.L.C., Joldersma, Inc.; f/k/a Holland Transmission Service, Inc., Terry Joldersma, and Scott Joldersma, Defendants-Appellees.
Docket No. 134995. COA No. 268482.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the application for leave to appeal the August 23, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.